Citation Nr: 1736844	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-27 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include lumbosacral strain. 

2. Entitlement to service connection for a gynecological disorder, claimed as infertility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal. 

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record.

In May 2016, the Board remanded these claims to the Agency or Original Jurisdiction (AOJ) for additional development, the claims file has now been returned to the Bboard for adjudication.


FINDINGS OF FACT

1. The most probative evidence of record fails to demonstrate that the Veteran's low back disorder, to include lumbosacral strain, is related to service.

2. The most probative evidence of record fails to demonstrate that the Veteran's gynecological disorder, claimed as infertility, is related to service, including her claimed exposure to chemicals, including herbicides.





CONCLUSIONS OF LAW

1. Service connection for a low back disorder, to include lumbosacral strain, is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5017 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Service connection for gynecological disorder, claimed as infertility, is not warranted.  38 U.S.C.A. §§ 1101, 1116, 1131, 5017 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For the purposes of 3.303(b), where a Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1131, 1133 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.307, 3.309 (2016).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Neither the Veteran's low back nor gynecological disorders have been diagnosed as chronic disease under the pertinent regulations.

If a Veteran was exposed to an herbicide agent during active military service a number of diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  The Veteran's gynecological disorder has not diagnosed as such a disease.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge). 

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In her November 2009 Notice of Disagreement, the Veteran reported that her low back disorder was related to her more than eight years lifting heavy boxes during service and that her gynecological disorder was related to service, as she has been unable to get pregnant and her husband had children prior to and since their marriage. 

At the time of her February 2016 Board hearing, the Veteran reported that she had a number of gynecological complaints during service and that she was the only person in her family unable to have children.  She acknowledged that she had not undergone an infertility evaluation, as she had issues with insurance and "getting blown off" by physicians, and aging.  She reported that there had been a company that used chemicals, including herbicides, near Fort McClellan until 1971, where she had been stationed after that time for two months; and she had heard that there had been a civilian class action lawsuit for a number of health concerns, including infertility.  As to her low back, she reported that she injured such during service in January 1985 while lifting heavy beef carcasses as a food inspector.  She reported that she sought treatment at that time, and experienced subsequent flare-ups; however, she did not seek treatment for such as she assumed she would be prescribed over-the-counter medication.  She described current private treatment, for the last five years, which she began when her flare-ups of low back pain became too severe.  She reported that she had been diagnosed with low back pain with lumbar spine fixation.  She noted that she also sought private treatment for her low back complaints after service at a private hospital, however, such was no longer in existence.  

The first element for service connection, evidence of the existence of a present disability, as to both of the Veteran's claims, has been met.  On VA examination in November 2010, the Veteran was diagnosed with lumbar strain and on VA examination in July 2016; she was diagnosed with endometrial hyperplasia/polyp.

The second element for service connection, evidence of an in-service incurrence or aggravation of a disease or injury, as to both of the Veteran's claims, has been met. The Veteran's service treatment records dated in January 1985 indicate that she complained of low back pain, with heavy lifting from her job as a food inspector; she was diagnosed with strain.  On a November 1985 Report of Medical Examination, a history of lumbar strain was noted.

The Veteran's service treatment records indicate that in May 1979, she presented for birth control and had a normal gynecological examination, including cytology.  In June 1979, she reported pain in right side of the abdomen, up to the cervical region, and was diagnosed with right flank pain of unknown etiology, with questioned urinary tract infection and/or pelvic inflammatory disease.  On another occasion of treatment in June 1979, she complained of right-sided pain in her chest and abdomen and was diagnosed with a possible allergic reaction.  On a third occasion of treatment in June 1979, she presented with continued right lower quadrant pain and was diagnosed with right adnexa pain and questioned pelvic inflammatory disease.  Again in June 1979, the Veteran reported that her right lower quadrant pain had become right upper quadrant pain and she was diagnosed with a muscular strain of the rectus; she was placed on a physical profile for a muscle strain of the right side of the abdomen.  In October 1983, the Veteran presented for follow-up treatment for a prior diagnosed viral syndrome and reported that while she felt better, she was concerned that she experienced symptoms of the viral syndrome with menses, the treatment provider concurred with the viral syndrome diagnosis.  In August 1987, the Veteran complained of monthly right lower quadrant pain in the emergency department; her gynecological examination, with cytology, was normal and she was noted to have Mittelschmerz and infertility.  On a November 1985 Report of Medical Examination, a history of lower abdominal pain was noted.  

However, the third element for service connection, evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service, as to both of the Veteran's claims, has not been met.  It is on this basis that the Veteran's claims are denied herein.

On VA examination in July 2016, the Veteran was diagnosed with endometrial hyperplasia/polyp after physical examination, without a formal diagnosis of infertility.  The examiner asserted that there was no evidence that the Veteran's current diagnosis was related to service, as such was diagnosed more than 15 years later.  The examiner noted that the Veteran asserted that she was not trying to get pregnant, but thought that she was infertile because she had never been pregnant, and noted that she had never undergone a formal comprehensive diagnostic evaluation for fertility.  The examiner noted a 2004 history of private treatment for abnormal cycles.  The examiner reported that the 1987 in-service diagnosis of infertility was a working diagnosis in the emergency department.  
In November 2016, the VA examiner provided an addendum opinion, without changing the original negative etiological opinion, having considered the Veteran's in-service gynecological complaints and her claimed exposure to chemicals, including herbicides, during service, as well as her private gynecological treatment.  The examiner noted the Veteran's November 2004 private diagnosis of irregular menstrual cycles, her December 2004 finding of endometrial polyp on testing, diagnosed as endometrial hyperplasia with atypia during treatment, and her January 2005 refusal of the recommended medication and surgical treatment.  The examiner recited the Veteran's pertinent in-service gynecological history, as discussed above herein, and reported that the questioned pelvic inflammatory disease noted then was a working diagnosis and there was no evidence of such disease during service or in close proximity to service.  The examiner reported that there was no evidence of an identified gynecological pathology during service or in close proximity to service.  She reported that menstrual discomfort is a physiologic symptom common in women, the list of potential symptoms of such being long, and that regardless of symptom severity, symptoms generally disappear within four days of the start of the menstrual period for most women.  The examiner cited the in-service notation with regards to the August 1987 complaint of right lower quadrant pain wherein the Veteran reported that such was sharp and lasted for approximately one hour before resolving; and as such the examiner reported that the Veteran's reported symptoms were not so unusual or extraordinary suggestive of an underlying gynecologic pathology.  She specifically noted that the Veteran's August 1987 diagnosis of Mittelschmerz, or ovulation pain, was a diagnosis applied to unilateral pain occurring in the region of an ovary during ovulation for which no pathology is known and is self-resolving.  The examiner further discussed that pain before or during periods does not equal infertility, that having intercourse does not necessarily increases the chances for pregnancy, as there are only six days during any cycle when a woman can get pregnant and it is more a matter of timing.  

The examiner, in November 2016, also considered the Board's May 2016 Remand directive to accept as true that the Veteran was exposed to chemicals at Fort McClellan, as her service personnel records indicate that she indeed was stationed at Fort McClellan in 1978, and review the accompanying literature of such, describing the chemicals used and health concerns noted.  The examiner reported that she reviewed such and opined that the Veteran's current gynecological disorder was not caused by the claimed exposure to chemicals at Fort McClellan, as there was no epidemiologic evidence supporting a causal relation between exposure to toxic chemicals and endometrial hyperplasia/uterine polyps.

On VA examination in November 2010, the Veteran reported that she injured her low back during service, working as a food inspector and lifting heavy beef carcasses.  She reported continued problems with her back since that time, described as flare-ups approximately three times each year.  She reported that she had been a letter carrier.  The examiner noted the Veteran's in-service complaint of low back pain, noted as paraspinal muscle spasm and lower with intact reflexes and intact motor and sensory examination.  She was diagnosed with lumbar strain, resultant to physical examination.

On VA examination in July 2016, the Veteran was diagnosed with lumbosacral strain, resultant to physical examination.  The Veteran reported her in-service lumbar strain while lifting heavy items.  She reported a 27-year history of working for the postal service, lifting heavy parcels.  She complained of flare-ups, and reported private chiropractic treatment in 2013, of record in the claims file.  The examiner provided a negative etiological opinion, reasoning that there was no evidence of a chronic back condition during service or in close proximity to service, as she had an in-service acute and transitory episode of back strain.  As to continued symptoms, her reported flare-ups, the examiner reported that different episodes occur de novo, caused by different activities at different times and are not related to or caused by prior episodes.  The examiner concludes that the Veteran's current low back disorder could not be reasonably connected to service, as there were multiple other factors in the intervening years, including aging, post-service occupational activity, and daily activity.

The VA opinions of record were based on a review of the claims file and the examiners offered reasonable medical bases for their conclusions.  Absent probative evidence to the contrary, the Board is not in a position to further question the opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board has considered the articles submitted by the Veteran in support of her assertion as to her gynecological disorder and her claimed exposure to chemicals, including herbicides, during service while stationed at Fort McClellan.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). However, the medical articles submitted by the Veteran were not accompanied by the opinion of a medical expert diagnosing the Veteran with any gynecological disorder that was related to her claimed in-service exposure.  Thus, the medical articles submitted by the Veteran are not specific to the facts and medical history presented in her case and thereby are insufficient to establish the required etiological relationship.

The Board has also considered the Veteran's general lay assertions that her low back and gynecological disorders are related to her in-service complaints of the same and finds such questions to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran possesses the requisite skill, training, or experience to determine that her current disorders are related to her in-service complaints.  Her lay statements in this regard are not competent and lack probative value.  In addition, her lay opinions are outweighed by those of the VA examiners, as they do not have a similar medical background or expertise.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In sum, the Veteran's claims of entitlement to service connection for a low back disorder, to include lumbosacral strain, and a gynecological disorder, claimed as infertility, are denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disorder, to include lumbosacral strain, is denied. 

Service connection for a gynecological disorder, claimed as infertility, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


